DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1, 4, 11 and 14-15 are amended.
Claims 2-3, 5-10, 12-13 and 16-20 have been previously presented.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1 and 11, though Dolgov et al.(US 2014/0214255) teaches receiving sensor reading locations within an environment (0007 lines 1-22), Dolgov et al. fails to teach wherein each of the sensor readings corresponds to at least one non-spatial attribute of a location within the environment; and matching the plurality of received sensor readings to a representative corresponding location in the map to produce a resulting map of 3D aspects of the environment, the map comprising at least one non-spatial attribute value for each non-spatial attribute at the corresponding location within the environment, wherein time information is used to synchronize the sensor readings with the location in the map. Therefore claims 1-20 are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 05/27/22, with respect to claims 1-20 have been fully considered and are persuasive. Therefore, the nonstatutory double patenting of claims 1-20 has been withdrawn, and claims 1-20 are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649